Citation Nr: 0715695	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for patellar 
dislocation, right knee, status post proximal patellar 
realignment for the period from June 30, 2003 to November 15, 
2005.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar dislocation, right knee, status post proximal 
patellar realignment, since November 16, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
April 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  From June 30, 2003 to November 15, 2005, the veteran's 
service-connected right knee disability has been manifested 
by objective X-ray evidence of mild osteoporosis with no 
evidence of pain on motion.  Subluxation and lateral 
instability of the right knee have not been medically 
demonstrated.  

2.  Since November 16, 2005, the veteran's service-connected 
right knee disability has been primarily manifested by 
subjective complaints of pain on motion and occasional 
swelling.  There is objective evidence of small osteophytes 
and tenderness on palpation.  Subluxation and lateral 
instability of the right knee have not been medically 
demonstrated.  


CONCLUSIONS OF LAW

1.  From June 30, 2003 to November 15, 2005, the criteria for 
a compensable rating for patellar dislocation, right knee, 
status post proximal patellar realignment, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5260, 5261 (2006).

2.  Since November 16, 2005, the criteria for a rating in 
excess of 10 percent for patellar dislocation, right knee, 
status post proximal patellar realignment are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was awarded service connection for patellar 
dislocation of the right knee, status post proximal patellar 
realignment by a rating action issued in January 1990.  A 10 
percent evaluation under DC 5257 was assigned until December 
1991 when payments were stopped because of the veteran's 
failure to report for VA examination.  See VA letter dated in 
December 1991.  In June 2003, the veteran filed a claim 
seeking an increased evaluation for his right knee 
disability.  The RO assigned a noncompensable evaluation, 
effective June 30, 2003.  

The evidence in support of his claim consists primarily of 
records from the Texas Department of Criminal Justice, 
covering the period from 1993 to 2005.  These records show 
the veteran was evaluated for multiple unrelated disorders.  
Pertinent evidence includes X-rays of the right knee taken in 
1993, which show mild generalized osteoporosis, but were 
otherwise negative for fracture, dislocation, or bone/joint 
abnormality.  A November 2000 entry showed knee joints were 
normal with no stiffness, heat, redness or swelling.  Range 
of motion of the right lower extremity was full.  Movement, 
posture and gait were normal.  The remaining records show 
continued evaluation and treatment of the veteran for various 
musculoskeletal complaints involving the back, right hip, 
right hand and right leg.

On VA examination in November 2005, the examiner noted the 
veteran's history of chronic right knee pain following injury 
in 1987 during basic training.  The veteran stated that he 
was initially diagnosed and treated for knee strain.  
Conservative treatment was provided with no significant 
improvement.  He was later diagnosed with a malalignment and 
tracking of the right patella and in 1988 underwent right 
patellar realignment surgery, which proved to be successful 
in limiting the lateral deviation of the patella.  Currently, 
the veteran's primary complaint was chronic right knee pain, 
which has been present since the original injury and has been 
progressive over the years.  He described the pain as a 
constant dull ache which increases with prolonged standing, 
walking, climbing and descending stairs.  He also complained 
of occasional minor swelling of the knee.  He denied any 
history of inflammation, locking or instability.  There have 
been no episodes of dislocation, recurrent subluxation, 
inflammatory arthritis or constitutional symptoms.  There was 
no history of additional surgery or invasive procedures and 
no requirement for braces, supports or other assistive 
devices.

Current treatment consists of activity modifications and the 
occasional use of Tylenol which provides good relief with no 
side effects.  There were no significant adverse effects on 
the veteran's normal occupational or recreational activities.  
On examination the right knee had a well-healed surgical 
scar.  There was mild tenderness of the inferior right 
patella on palpation.  There was no evidence of swelling, 
inflammation or effusion on palpation of the knee joints.  
Range of motion of the right knee was full at 0 to 140 
degrees.  There was no evidence of instability, locking, loss 
of function or pain during range of motion testing.  The 
anterior, posterior and lateral knee joints were stable and 
McMurray and Lachman's testing were negative.  X-rays of the 
right knee showed small osteophytes were present.  The 
diagnoses were strain with subluxation of the patella, status 
post patella realignment surgery and degenerative joint 
disease of the right knee.  

In a December 2005 rating decision, the RO assigned a 10 
percent evaluation, effective November 16, 2005.  


Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

A 10 percent rating for knee impairment is warranted under DC 
5257 for slight impairment, including recurrent subluxation 
or lateral instability of the knee.  An evaluation of 20 
percent requires moderate impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee. 38 C.F.R. § 4.71a, DC 5257 (2006).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2006).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2006).  See also 38 C.F.R. § 4.71, Plate II (2006), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under DCs 5260 or 5261, or 
(consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Also, separate ratings under DC 5260 (limitation of flexion 
of the leg) and DC 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2006).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.



Analysis

Since his claim was filed in 2003, the veteran's service-
connected right knee disability has been granted 
noncompensable and 10 percent evaluations under DC 5257 for 
instability.  The Board must consider whether this diagnostic 
code and the ratings assigned are appropriate based on the 
symptomatology demonstrated and the severity thereof. 

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

During the course of this appeal the medical evidence has not 
revealed any instability or subluxation of the right knee.  
Rather clinical findings show a stable joint and ligaments, 
with no subluxation.  In fact, the VA examiner in November 
2005 tested for instability of the ligaments and failed to 
find evidence of it.  There is, however, X-ray evidence of 
small osteophytes and medical evidence that supports the 
veteran's allegations pertaining to pain.  

In the absence of symptoms of subluxation or lateral 
instability and as the primary residual of the veteran's 
right knee injury appears to be arthritis, the Board finds 
that the veteran's right knee disability should be evaluated 
under 38 C.F.R. § 4.71a, DCs 5003 and 5010, which in turn 
requires rating under limitation of motion.  The Board 
believes, based on the diagnosis, history and current 
findings that this is the most appropriate diagnostic code to 
determine whether higher evaluations can be assigned.

The veteran's right knee disability has been evaluated as 
noncompensably disabling from June 30, 2003 to November 15, 
2005.  The record during this timeframe reveals very little 
clinical data to support a finding of more than minimal 
symptomatology associated with the veteran's right knee 
disability.  There has been no objective evidence of 
significant active pathology or abnormality, including 
instability, subluxation or limitation of motion.  Moreover, 
although the evidence shows the veteran had mild 
osteoporosis, his right knee disability did not produce a 
level of limited motion, which would allow for the assignment 
of even a noncompensable rating (flexion limited to 60 
degrees and/or extension limited to 5 degrees) under DCs 5260 
and 5261.  Thus, the Board concludes that from June 30, 2003 
to November 15, 2005 the preponderance of the evidence was 
against assignment of a compensable rating for the veteran's 
right knee disability, which is manifested by X-ray findings 
of arthritis but without painful limitation of motion.

Likewise since November 16, 2005, the criteria for a rating 
in excess of 10 percent have not been met.  At that time the 
veteran underwent VA examination and his primary complaint 
and observed symptomatology involved pain with essentially, 
few abnormal findings to support a higher evaluation.  In 
addition to his subjective complaints of pain on motion, 
there is X-ray evidence of small osteophytes and clinical 
findings of mild tenderness on palpation.  Thereafter, a 10 
percent rating was assigned.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), (a painful motion of a major joint 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, even if there is no 
actual limitation of motion noted clinically).  However, 
since the only recorded range of motion is contained in the 
most recent VA examination report and shows the right knee 
had a full range of motion, the criteria for a rating in 
excess of 10 percent under either DC 5260 or DC 5261 have not 
been met.  

Moreover there is no credible evidence of pain on use or 
flare-ups that result in additional limitation of motion to 
the extent that the right knee would be compensable disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given 
that the veteran's complaints of pain did not prevent him 
from achieving normal measured range of motion they do not 
support a finding of additional functional loss for a higher 
rating during any time period in question.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the Rating Schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, reflective of ankylosis; for dislocation of 
the semilunar cartilage, under DC 5258; or under DC 5262, for 
nonunion of the tibia and fibula; or genu recurvatum under DC 
5263, none of which is present in this case.

Lastly, separate ratings may be assigned for knee disability 
under DCs 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  These opinions appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.  As noted previously, the evidence, however, 
clearly establishes that the veteran did not have separate 
manifestations of recurrent subluxation or lateral 
instability warranting a separate compensable evaluation 
under DC 5257.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The weight of the evidence shows that the right knee 
disability is no more than noncompensably disabling from June 
30, 2003 to November 15, 2005 or 10 percent disabling since 
November 16, 2005.  38 U.S.C.A. § 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In letters date in July 2003, August 2003, December 2003, 
August 2005, and December 2005, the RO informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  These 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in his December 
2005 SSOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim is being denied, any such matters are moot.





ORDER

A compensable evaluation for patellar dislocation, right 
knee, status post proximal patellar realignment for the 
period from June 30, 2003 to November 15, 2005 is denied.

An evaluation in excess of 10 percent for patellar 
dislocation, right knee, status post proximal patellar 
realignment, since November 16, 2005 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


